UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §   CRIMINAL ACTION NO. 4:17-CR-30
                                                §
JOSE CHAVEZ-CEJA (1)                            §

         ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

         The court referred this matter to the United States Magistrate Judge Christine A. Nowak

pursuant to 28 U.S.C. §636(b) and Local Rules for the United States District Court for the Eastern

District of Texas to determine competency. Judge Nowak conducted a hearing in the form and

manner prescribed by 18 U.S.C. §4247(d) and issued her Report and Recommendation on the

Defendant’s competency to stand trial. The magistrate judge recommended that the Court find

Defendant competent to stand trial because he understands the nature and consequences of the

proceedings against him and is able to assist in his defense. See 18 U.S.C. § 4241.

         The parties have not objected to the magistrate judge’s findings. The court ORDERS that

the Report and Recommendation of United States Magistrate Judge Christine A. Nowak are

ADOPTED.

         It is further ORDERED that Defendant is found competent to stand trial. The speed trial

time is excluded
          .      from November 27, 2018, until the date of this Order.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 1st day of April, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
